UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
REINALDO FLORES MELENDEZ,                                                                  7/15/21
               Plaintiff,                            20-CV-6695 (BCM)
       -against-
                                                     ORDER
COMMISSIONER OF SOCIAL SECURITY,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

        The Commissioner filed the administrative record on April 12, 2021. (Dkt. No. 21.)

Pursuant to the Court's Scheduling Order dated September 23, 2020 (Dkt. No. 13), the parties

were directed to file a stipulation or joint letter no later than 60 days after the administrative

record was filed. (Id. ¶¶ 5-7.) Although that deadline has now passed, no stipulation or joint

letter has been filed. The parties shall do so no later than August 16, 2021.

       Dated: New York, New York
              July 15, 2021

                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
